Citation Nr: 0628003	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  06-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE
  
Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
depression, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from November 1951 to February 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A transcript of the hearing has been 
associated with the record.


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  Neither depression nor dysthymia was manifest during 
service or within one year of separation and neither is 
related to the veteran's service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

2.  Neither depression nor dysthymia was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
September 2003, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in October 2003 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  The veteran was told how VA would 
assist him in obtaining evidence supportive of his claim, and 
asked him to complete a questionnaire pertaining to his 
claimed PTSD.  The veteran's claim was initially adjudicated 
via a June 2004 rating decision.  

A November 2004 letter also requested that the veteran supply 
additional information.  It discussed the types of evidence 
the veteran could submit in support of his claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  The RO was 
notified in December 2005 that additional records from Parris 
Island were not located at the National Personnel Records 
Center.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

On pre-induction physical examination in November 1950, the 
veteran denied depression and nervous trouble.  At his 
induction physical examination in November 1951 the veteran 
was found to be psychiatrically normal.  

A February 1952 report by an Aptitude Board at Parris Island 
notes that the veteran was referred by the psychiatric unit 
for homoeroticism, anxiety, and poor motivation.  The company 
commander's report is noted to indicate that the veteran was 
an average recruit who had told the commander of homosexual 
tendencies.  The medical officer's report indicates that the 
veteran was referred in his eighth training week from the 
third psychiatric screening interview because of apparent 
validity of his statements concerning participation in acts 
of sexual inversion and his anxiety regarding possible future 
consequences of his homoerotic impulses.  He was found to be 
psychosexually confused.  He was noted to be competent and 
responsible in his participation in the ward routine, but was 
chronically anxious, mildly depressed, and consistently 
seclusive and withdrawn.  The medical officer concluded that 
the veteran's anxiety was the genuine expression of mingled 
feelings of guilt and fear regarding deep-seated trends to 
sexual inversion.  He determined that the likelihood of any 
adequate adjustment to the stresses of military life was 
inconceivable.  He concluded that the veteran met the minimum 
induction standards and that his retention would not 
jeopardize his health of that of his colleagues, and that, 
therefore, he was not eligible for discharge by reason of 
physical or mental disability.  The veteran was therefore 
referred for discharge by reason of unsuitability.

On discharge physical examination in February 1952, the 
veteran was determined to be psychiatrically normal.

Records from Late Life Depression Center show a diagnosis of 
dysthymia in July 1998.

An October 2001 VA neuropsychiatric evaluation resulted in a 
diagnosis of cognitive disorder not otherwise specified.

In October 2002, dysthymia was diagnosed.  Subsequent VA 
treatment records also reflect a diagnosis of dysthymia.

In a January 2004 statement, the veteran described his 
experiences in the Marine Corps.  He indicated that he was 
singled out as the example of what a Marine should not be 
like.  He stated that he was picked on verbally and felt 
humiliated as a result.  He noted that he was often made to 
demonstrate a task as an example of weakness and inferiority.  
He indicated that he ran away to see a chaplain, and that he 
ended up being placed with a group of very disturbed people.  
He related that he knew that he was not mentally ill, but 
just an overly harassed and abused draftee.  He stated that 
he was humiliated by the determination that he was unsuitable 
and the discharge from the Marine Corps.  He indicated that 
those experiences affected his entire life, including his 
relations with his wife and children.  

An April 2004 report from the Brooklyn Vet Center indicates 
that the veteran was referred to the Vet Center in December 
2002.  He presented with depressed mood and constricted 
affect.  His memory was disrupted by emotionally laden 
content pertaining to his service experiences.  He reported 
that he was verbally harassed during basic training, and that 
the abuse caused a psychiatric breakdown.  The provider noted 
that the veteran's depressive episodes originated post-
military, and that the veteran did not report depressed mood 
prior to serving.  

An April 2005 letter from the Brooklyn Vet Center indicates 
that he veteran met the criteria for major depressive 
disorder.  The author noted that the veteran's overall 
clinical picture appeared to be best characterized as a 
depressive disorder rather than PTSD.  

Private treatment records show diagnoses of dysthymia and 
depression.

In a May 2005 statement, the veteran reported that he had 
been given tranquilizers from December 1958 to April 1959.  
He pointed out that he had been on antidepressant medication 
for many years.

A September 2005 VA primary care note indicates that the 
veteran had sleep problems and noted that such was most 
likely related to PTSD.  The provider noted that the veteran 
was seen by psychiatry.  However, as noted, VA mental health 
notes do not reflect a diagnosis of PTSD.

At his June 2006 hearing, the veteran described his military 
experiences.  He stated that he wasn't macho enough to suit 
his drill instructor and that he was picked on.  The 
veteran's representative alleged that the veteran's 
depressive disorder began in service.

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

      PTSD

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  

In the present case, the record establishes that the veteran 
has not been diagnosed with PTSD.  While a September 2005 
primary care treatment note mentions PTSD, a diagnosis of 
such disorder remains absent from the record.  Rather, the 
record reflects diagnoses of major depression and dysthymia. 
In this regard the Board observes that an April 2005 letter 
from the Brooklyn Vet Center indicates that the veteran's 
overall clinical picture appeared to be best characterized as 
a depressive disorder rather than PTSD.

Moreover, a stressor has not been verified.  Although the 
veteran claims that the basis of his psychiatric problems is 
mistreatment by his drill instructor during basic training, 
he has not provided any credible supporting evidence of these 
alleged stressors.   

The Board acknowledges that the veteran was discharged in 
1952 due to unsuitability.  However, the aptitude board 
report notes that the medical officer found that the veteran 
did not have a physical or psychiatric defect that would 
allow for a medical discharge.  Accordingly, the Board 
concludes that the fact that the veteran was discharged for 
unsuitability does not serve to support his claim that 
mistreatment by his drill instructor played a roll in the 
development of PTSD.

In sum, two essential criteria for establishing service 
connection for PTSD, as set forth in 38 C.F.R. § 3.304(f), 
are not met.  Under these circumstances, the Board must 
conclude that the veteran has not met the regulatory 
requirements of entitlement to service connection for PTSD, 
and that, on this basis, his claim must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Depression and Dysthymic Disorder

The Board has also concluded that service connection for 
depression and dysthymic disorder is not warranted.  

As discussed above, a medical officer found that the veteran 
did not have a psychiatric defect that would allow for a 
medical discharge, and the veteran was accordingly discharged 
for unsuitability, with a general discharge under honorable 
conditions.  In January 1982, the Board for Correction of 
Navy Records determined that an honorable discharge was 
warranted, and issued a revised DD Form 214, indicating that 
the reason for separation was homosexuality admission.  
However, this does not change the finding that at the time of 
discharge, the veteran was found to be psychiatrically 
normal.

The first diagnosis reflected in the record dates to a July 
1998 record from Late Life Depression Center, which indicates 
dysthymia.  The veteran has reported that a physician gave 
him tranquilizers December 1958.  However, that date is more 
than six years after his discharge from service.  This tends 
to establish a remote post service onset, rather than an in-
service onset.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  In 
fact, in a January 2004 statement, the veteran related that 
he knew during service that he was not mentally ill, but was 
merely an overly harassed and abused draftee.  

In sum, the evidence establishes that the veteran's current 
psychiatric diagnoses, most prominently dysthymia, are not 
related to any incident of service.  The grant of service 
connection requires competent evidence to establish a 
diagnosis and, as in this case, relate the diagnosis to the 
veteran's service.  The veteran is a layperson, and his own 
opinion regarding onset or cause is not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, 
the competent evidence clearly establishes that the post 
service diagnoses are not related to service.  As noted 
above, service connection is granted for a disability 
resulting from in-service disease or injury.  Absent 
competent evidence relating an acquired psychiatric disorder 
to service, the claim of entitlement to service connection 
for depression and dysthymia must be denied.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for PSTD is denied.  
Entitlement to service connection for depression and 
dysthymia is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


